Judgment, Supreme Court, New York County (Budd Goodman, J., at suppression hearing; Richard Carruthers, J., at jury trial), rendered June 20, 1994, convicting defendant of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
A radio run concerning police pursuit of an individual in a specified area, combined with simultaneous observation of police officers in pursuit of defendant in that specified area, provided a proper predicate for the forcible stop and detention of defendant (see, People v De Bour, 40 NY2d 210, 223). Probable cause for defendant’s arrest was provided immediately after the stop, by the report of an identified citizen that defendant had, indeed, committed a crime (People v Chipp, 75 NY2d 327, 339-340, cert denied 498 US 833).
According due deference to the jury’s credibility determinations, we find that the verdict was based on legally sufficient evidence and was not against the weight of the evidence.
Defendant’s claim of error regarding the viewing of photographs has previously been rejected by this Court in deciding his co-defendant’s appeal (People v Davis, 232 AD2d 227) and we decline to depart from that determination. Defendant did not preserve his current claims of prosecutorial misconduct in summation and we decline to review them in the interest of justice. Concur—Sullivan, J. P., Milonas, Rosenberger, Nardelli and Mazzarelli, JJ.